DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

               AURELIO PEREIRA and MARIA PEREIRA,
                            Appellant,

                                    v.

                DEPARTMENT OF TRANSPORTATION,
                           Appellee.

                              No. 4D19-122

                           [January 9, 2020]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit, St.
Lucie County; Janet Croom, Judge; L.T. Case No. 562014CA001031.

  Charles S. Stratton and Joshua S. Stratton of Nelson Mullins Broad
and Cassel, Tallahassee, for appellant.

   Marc Peoples, Assistant         General      Counsel,   Department   of
Transportation, for appellee.

PER CURIAM.

   Affirmed.

MAY, DAMOORGIAN and KLINGENSMITH, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.